Citation Nr: 0315285	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  99-07 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to service connection for disability of the 
wrists, claimed as due to undiagnosed illness.

4.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine.

5.  Entitlement to an increased (compensable) evaluation for 
right tennis elbow.

6.  Entitlement to an increased (compensable) evaluation for 
left tennis elbow.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to July 
1995, with service in Southwest Asia during the Persian Gulf 
war.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  August 1997 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In September 2000, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in February 2003.


FINDINGS OF FACT

1.  There is no current diagnosis of any right ankle 
disorder, a bilateral ankle disorder, or a disorder of the 
wrists.

2.  Degenerative disc disease of the lumbosacral spine is 
primarily manifested by moderate limitation of motion and 
pain on use; the disability is productive of no more than 
moderate intervertebral disc syndrome with recurring attacks.

3.  Right tennis elbow and left tennis elbow are manifested 
by tenderness to palpation.




CONCLUSIONS OF LAW

1.  A right knee disorder, a bilateral ankle disorder, and a 
disability of the wrists, claimed as due to undiagnosed 
illness, were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2002).

2.  The schedular and extraschedular criteria for an 
evaluation in excess of 20 percent for degenerative disc 
disease of the lumbosacral spine are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293, 67 Fed. Reg. 54345-
54349 (August 22, 2002).

3.  The criteria for separate 10 percent evaluations for 
right tennis elbow and left tennis elbow are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Codes 5003, 5022, 5206, 5207 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  In a 
July 1998 Statement of the Case and in a November 2002 
Supplemental Statement of the Case, the RO notified the 
veteran of the requirements in law to establish entitlement 
to the benefits which the veteran is seeking.  In addition, 
in a June 2002 letter, the RO notified the veteran that he 
should submit medical evidence in support of his claims.  The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claims and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claims on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

I. Service Connection Claims

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  Service connection under 
38 U.S.C.A. §§  1110, 1131 (West 2002) presupposes a 
diagnosis of a current disease.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).

38 U.S.C.A. § 1117 (West 1991) and 38 C.F.R. § 3.317 (2002) 
provide that VA shall pay compensation to a Persian Gulf War 
veteran who "exhibits objective indications of chronic 
disability" (manifested by certain signs or symptoms).  To 
qualify, the disability must become manifest to a degree of 
10 percent or more prior to December 31, 2006, and the 
disability cannot otherwise be attributable to any known 
clinical diagnosis.  "Objective indications" include both 
objective evidence perceptible to an examining physician and 
other nonmedical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(2).   To be "chronic" 
a disability must have existed for six months or more or have 
exhibited intermittent episodes of improvement and worsening 
over a six-month period.  Id.

The veteran's service medical records show that, in October 
1988, he was seen for a complaint of right leg pain after 
playing football.  On examination, there was some tenderness 
to palpation; range of motion was full.  The assessment was 
right thigh strain.  In November 1998, the veteran was seen 
for a complaint of constant right knee pain.  He had had an 
abrasion of the right knee 2 weeks earlier.  On examination, 
there was tenderness to palpation, edema, and erythema.  
Range of motion was full.  The assessment was cellulitis of 
the right knee.  The veteran underwent an incision and 
drainage of the right knee.  Several days later, the 
assessment was that cellulitis of the right knee was 
resolving.  The veteran's subsequent service medical records 
are negative for complaints or findings related to the right 
knee.  In a report of medical history in April 1995, the 
veteran denied having a trick or locked knee.  At a medical 
examination in April 1995, his lower extremities were 
evaluated as normal.  

The veteran's service medical records are entirely negative 
for any complaints, findings, or diagnosis related to his 
ankles or wrists.  At the examination in April 1995, the 
veteran's upper and lower extremities were evaluated as 
normal.

At a VA general medical examination in February 1996, the 
veteran gave a history of cellulitis of the right leg in the 
late 1980s and of bilateral ankle and knee injuries while 
parachuting.  The general medical examiner did not perform an 
orthopedic examination.

At a VA spine examination in August 1996, the examiner did 
not evaluate the veteran's right knee, ankles, or wrists.

In October 2000, the veteran underwent a VA general medical, 
spine, joints, and peripheral nerves examination. The 
examiner noted the veteran's history of right knee cellulitis 
in service and, also, noted that the service medical records 
showed no complaints or treatment of the ankles or wrists.  
On examination, no disability of the right knee, ankles, or 
wrists was found.  The pertinent diagnoses were: history of 
right knee cellulitis that healed without sequelae; no right 
ankle condition found; no left ankle condition found; no 
right wrist condition found; and no left wrist condition 
found.

The Board notes that there is no medical evidence that the 
veteran currently has any disability of the right knee, 
ankles, or wrists.  Therefore, because service connection 
under 38 U.S.C.A. §§  1110, 1131 (West 2002) presupposes a 
diagnosis of a current disease, see Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992), there is no basis for an allowance 
of direct service connection for disabilities of the right 
ankle, ankles, or wrists.

With regard to the veteran's claim for service connection for 
a disability of the wrists as due to undiagnosed illness, 
service connection under 38 U.S.C.A. § 1117 (West 1991) and 
38 C.F.R. § 3.317 (2002) would require objective indications 
of chronic disability and that the disability must become 
manifest to a degree of 10 percent or more prior to December 
31, 2006.  Because on orthopedic examination in October 2000, 
no disability of the wrists was found, there is no medical 
evidence that the veteran has a disability of the wrists to a 
degree of 10 percent or more.  For that reason, there is no 
basis for an allowance of service connection for a disability 
of the wrists as due to undiagnosed illness.       


II. Increased Rating Claims

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002).

38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002) provides that 
slight limitation of motion of the lumbar spine warrants an 
evaluation of 10 percent.  Moderate limitation of motion 
warrants an evaluation of 20 percent.  Severe limitation of 
motion warrants an evaluation of 40 percent.

The Board notes that 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
pertaining to intervertebral syndrome, was revised effective 
September 23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002).  When the law or regulations applicable to a claim 
change during the pendency of an appeal, the version more 
favorable to the veteran shall be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-3 (1991).

Prior to the revision, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 provided that moderate intervertebral syndrome with 
recurring attacks warranted a 20 percent evaluation.  A 
40 percent evaluation was warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief. 

Under the revised criteria, Diagnostic Code 5293 provides 
that intervertebral disc syndrome is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  An evaluation of 40 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A Note to revised 
Diagnostic Code 5293 provides that an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome which requires bed rest prescribed by a 
physician an treatment by a physician.  The Note also 
provides that "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome which 
are present constantly, or nearly so.

The RO rated the veteran's right and left tennis elbow as 
analogous to periostitis.  38 C.F.R. § 4.71a, Diagnostic Code 
5022, which provides that periostitis is rated on limitation 
of motion as degenerative arthritis, under Diagnostic Code 
5003, which provides that degenerative arthritis, established 
by X-ray findings, will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is non-compensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

38 C.F.R. § 4.71a, Diagnostic Code 5206 provides that 
limitation of flexion of a forearm to 110 degrees warrants a 
non-compensable (zero percent) evaluation.  An evaluation of 
10 percent requires limitation of flexion of a forearm to 100 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207 provides 
that an evaluation of 10 percent requires limitation of 
extension of a forearm to 45 degrees.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2002).  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2002).  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2002).

The Court has held that a diagnostic code based on limitation 
of motion of a joint does not subsume 38 C.F.R. § 4.40 and 
that 38 C.F.R. § 4.14, which prohibits rating the same 
disability under different diagnoses, does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

When there is a question as to which of 2 disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time, a practice known as "staged 
ratings".  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

At a VA orthopedic examination in August 1996, the veteran 
complained of lower back pain since an injury in a parachute 
landing in service.  He indicated that bending, lifting, and 
prolonged sitting or standing would exacerbate the pain, 
which radiated into the groin region, bilaterally.  On 
examination, the veteran had a normal gait after warming up.  
He could stand erect, and no spasm was noted, but he 
tenderness to palpation of the lower back region.  Range of 
motion was flexion to 90 degrees and extension to zero 
degrees secondary to pain.  He could heel walk better than he 
could toe walk.  He had some difficulty with both maneuvers 
secondary to complaints of back pain.  The pertinent 
diagnosis was chronic lumbar syndrome, a history of injury.

At the August 1996 examination, a history of a diagnosis of 
bilateral tennis elbow in service was noted.  A questionable 
history of ulnar nerve entrapment was also noted.  The 
veteran stated that, whenever he flexed his elbows, he felt 
burning as well as numbness and tingling in the ulnar nerve 
distribution.  On examination, range of motion of both elbows 
was 140 degrees of flexion and 20 degrees of hyperextension.  
The veteran complained of numbness and tingling of the ulnar 
digits with flexion of the elbow.  There was tenderness to 
palpation over the right lateral epicondyle and proximal 
forearm.  There was no tenderness of the left elbow.  The 
pertinent diagnosis was history of bilateral tennis elbow; 
possible ulnar nerve compression neuropathy.  

At the examination in October 2000, a history of an injury to 
the back in service in 1993 while parachuting was noted.  An 
MRI in July 1994 had shown degenerative disc disease of the 
lumbosacral spine and a suggestion of bilateral S-1 superior 
facet hypertrophy with mild encroachment on the neural 
foramen bilaterally.  The veteran complained of constant low 
back pain which made him want to sit, low back stiffness 
which he described as having no strength, and low back 
fatigue with lack of endurance.  He was taking over-the-
counter pain medication.  The veteran stated that he had 
flare-ups of back pain 2 or 3 times per month which lasted 
from half a day up to 2 or 3 days.  He described the flare-
ups as increased burning and needle-like parathesias which 
radiated down the lateral thighs to the knees.  He said that 
he had loss of energy during a flare-up.  The flare-ups were 
alleviated by exercise and a slow range of motion and by 
medication.  

On examination, there were no postural abnormalities or fixed 
deformity.  The musculature of the back was normal to visual 
inspection and to palpation.  There was no objective evidence 
of painful motion, spasm, or weakness.  There was tenderness 
to palpation in the lumbar spine.  His gait was unremarkable.  
He could walk on his toes and heels without difficulty.  
Range of motion was flexion to 125 degrees, extension to 10 
degrees, left lateral bending to 25 degrees and right lateral 
bending to 35 degrees.  X-rays showed degenerative disc 
disease at L5-S1.  An electromyogram showed no radiculopathy 
or myopathy.  The examiner reported that there were no 
associated neurologic findings.  The examiner also reported 
that it was not possible to state what additional factors 
would limit the veteran during a flare-up or after repetitive 
use.  The pertinent diagnosis was lumbosacral degenerative 
disc disease with no neurologic or electrophysiologic 
deficits.  

At the October 2000 examination, the veteran gave a history 
of injury to his elbows in service when he slipped off a 
trail and grabbed a tree.  He stated that in service a 
physical therapist told him that, in addition to tennis 
elbow, he had problems with the nerves to his hands.  It was 
noted that, at the VA examination in August 1996, possible 
bilateral ulnar nerve compression neuropathy associated with 
bilateral tennis elbow was noted.  The veteran complained of 
bilateral elbow pain with any attempted resistance against 
the joint.  He described the pain as a burning pain which 
radiated with tingling to the entire hand, after which he 
lost strength and felt weaker.  There was no objective heat 
in the joint but the veteran said that he felt like there was 
a flame inside his elbow.  He claimed that his elbows would 
dislocate with any twisting motion.  He said that he had 
fatigue and lack of endurance.  

On examination, there was no pain on motion, edema, effusion, 
instability, weakness, redness, heat, abnormal movement or 
guarding of movement of any joint.  There was tenderness to 
strong palpation in the right elbow more than in the left 
elbow over the medial epicondyle.  There was no dislocation 
of either elbow during the examination.  Range of motion was 
elbow flexion to 135 degrees, bilaterally, forearm supination 
to 65 degrees on the right and 85 degrees on the left, and 
forearm pronation to 80 degrees, bilaterally.  X-rays of the 
elbows were normal.  The examiner found that the veteran had 
a history of right tennis elbow and bilateral soft tissue 
damage in service, of which the only residual was tenderness 
to palpation along the medial epicondyle, bilaterally.  The 
examiner reported that a physical therapist had suspected 
ulnar neuritis but there was no workup for that condition and 
no formal diagnosis by a physician.  The examiner found that 
the veteran currently had no ulnar nerve condition.  The 
pertinent diagnoses were: history of right tennis elbow and 
soft tissue damage with residual tenderness to palpation; 
history of left elbow soft tissue damage with residual 
tenderness to palpation; and no ulnar neuropathy found 
bilaterally.

With regard to rating degenerative disc disease of the 
lumbosacral spine, the Board notes that limitation of flexion 
of the veteran's back on examination in 1996 and 2000 has 
been only slight, while moderate to severe limitation of 
extension has been reported.  The Board finds that the 
overall limitation of motion of the lumbosacral spine has 
been moderate and thus does not warrant an evaluation in 
excess of 20 percent under Diagnostic Code 5292.

Because bed rest has not been prescribed by a physician for 
the veteran's back pain, he has not had "incapacitating 
episodes" of intervertebral disc syndrome of the lumbosacral 
spine to be rated under revised Diagnostic Code 5293.  Nor 
does he have neurological manifestations of degenerative disc 
disease of the lumbosacral spine so as to permit a rating for 
combined orthopedic and neurologic manifestations under 
revised Diagnostic Code 5293.  The Board, therefore, finds 
that rating his back disability under the former Diagnostic 
Code 5293 would be more favorable to him.  See Karnas, supra.

Under the former Diagnostic Code 5293,  moderate 
intervertebral disc syndrome with recurring attacks warrants 
an evaluation of 20 percent and severe intervertebral disc 
syndrome with recurring attacks with intermittent relief 
warrants an evaluation of 40 percent.  The findings of the 
examinations in 1996 and 2000 present a disability picture 
which more nearly approximates moderate rather than severe 
impairment, in that no neurological deficits were found and 
the only objective findings were no more than moderate 
limitation of motion and tenderness to palpation in the 
lumbosacral region.  In addition, although the veteran has 
reported that he has flare-ups of back pain, the examiner in 
October 2000 did not find that any such flare-ups could be 
expressed in terms of additional limitation of motion.  In 
sum, the schedular criteria for an evaluation in excess of 20 
percent for degenerative disc disease of the lumbosacral 
spine have not been met.  

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2. (2002).  Additionally, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations (1997) have been considered whether or not they 
were raised by the veteran as required by the holding of the 
United States Court of Appeals for Veterans Claims in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that in this case, the disability picture is not 
so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's back problems have markedly 
interfered with his employment or resulted in frequent 
hospitalizations.  The examiner in October 2000 noted that 
the veteran had held and currently held managerial positions 
which did not require heavy physical labor.  Although he 
briefly was a manager at a lumber yard company and had to do 
some heavy lifting, he was able to leave that job for a 
position which did not require exerting his back.  The Board 
is therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

With regard to rating the veteran's elbow disabilities, the 
Board notes that the limitation of motion of a forearm 
required by Diagnostic Codes 5206 and 5207 for a compensable 
evaluation was not shown on examination in October 2000.  
Therefore, the criteria for a compensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5022 have not been 
met.  However, as noted above, 38 C.F.R. § 4.59 (2002) 
provides that it is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Because the veteran's 
elbows were both objectively tender to palpation on 
examination in October 2000 and the veteran had a history of 
a healed injury to the elbows, the Board finds that the 
veteran is entitled to an evaluation of 10 percent for each 
elbow, under the provisions of 38 C.F.R. § 4.59 and the 
applicable diagnostic codes, which provide a minimum 
compensable rating of 10 percent.  Because there is no 
indication in the record that the veteran has not had 
tenderness of the elbows for the entire appeal period, staged 
ratings are not appropriate under Fenderson, supra.




Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
service connection claims and his claim for an evaluation in 
excess of 20 percent for degenerative disc disease of the 
lumbosacral spine, the benefit of the doubt doctrine does not 
apply on those issues.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for a right knee disorder is denied.

Service connection for a bilateral ankle disorder is denied.

Service connection for disability of the wrists, claimed as 
due to undiagnosed illness, is denied.

An evaluation in excess of 20 percent for degenerative disc 
disease of the lumbosacral spine is denied.

An  evaluation of 10 percent for right tennis elbow is 
granted, subject to governing regulations concerning monetary 
awards.

An  evaluation of 10 percent for left tennis elbow is 
granted, subject to governing regulations concerning monetary 
awards.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

